J-S27033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARSDEN LARUE AYRES,                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JOHN SANDRONI,

                        Appellant                  No. 1774 MDA 2015


           Appeal from the Judgment Entered November 9, 2015
             In the Court of Common Pleas of Bradford County
                   Civil Division at No(s): 12 CV 000222

BEFORE: SHOGAN, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED MARCH 22, 2016

      Appellant John Sandroni appeals from the judgment entered on

November 9, 2015, by the Honorable J. Michael Williamson, Senior Judge

Specially Presiding, in the Court of Common Pleas of Bradford County. Upon

our review of the record, we affirm.

      The instant matter arises following Appellee Mardsen Larue Ayres’

filing of a Complaint on May 22, 2012, to enforce an “Agreement for Sale of

Manufactured Home” (hereinafter “the Agreement”) into which the parties

had entered on January 31, 2011. Pursuant to the Agreement, Appellee had

agreed to sell Appellant a mobile home for a purchase price of Sixteen

Thousand ($16,000) Dollars. In his Complaint, Appellee averred the closing

was to be held on or before April 29, 2011; however, despite Appellee’s

willingness and ability to participate therein and his fulfillment of all



*Former Justice specially assigned to the Superior Court.
J-S27033-16



conditions precedent, the sale never occurred.      Complaint, filed May 22,

2012, at ¶¶ 3-5.

      Appellant filed his Answer and Counterclaim to the Complaint on

November 20, 2012.      In Count I of his Counterclaim, Appellant sought

money damages.       Appellant indicated that Appellee, a month-to-month

tenant, had placed the manufactured home upon Appellant’s land and owed

him $3,500.00 for unpaid rent.     Answer and Counterclaim filed November

20, 2012, at ¶¶ 8-9.     Appellant further brought an action in ejectment

against Appellee. Id. at Count II. In response Appellee filed his Answer to

Counterclaim on February 10, 2015, wherein he averred, inter alia, that the

parties had entered into the Agreement whereby Appellant was to forgive

the owed rent and to purchase the mobile home from Appellee.         Appellee

further maintained that he had not lived in the mobile home since the

execution of the Agreement and that as the owner of the home, Appellant

should pay Appellee the agreed upon purchase price.       On that same day,

discerning that a resolution to the matter could not be achieved, the trial

court entered an Order scheduling the case for a one-half day jury trial.

      In a separate Order of March 4, 2015, after noting that the pleadings

were closed and discovery had been completed, the trial court scheduled

trial for June 15, 2015. Following the nonjury trial, at which both sides

presented witness testimony and various exhibits, the trial court filed an

Order on August 18, 2015, wherein it found Appellant had been unjustified

in failing to close and entered judgment in favor of Appellee and against

                                     -2-
J-S27033-16



Appellant in the amount of Fourteen Thousand Three Hundred ($14,300.00)

Dollars together with costs of the lawsuit.1 The trial court further specified

that it had declined to award interest “on the basis that neither the parties

nor their attorneys have exercised any intelligence in trying to resolve this

matter.”

         Appellant filed his “Post Trial Motions” on August 28, 2015. Therein,
                                                                 2
Appellant posited that as per the terms of paragraphs ten (10)       and twelve

____________________________________________


1
  The judgment amount represented the Sixteen Thousand ($16,000.00)
Dollar purchase price of the mobile home less Seventeen Hundred
($1,700.00) Dollars for past-due rent.
2
    This provision reads as follows:

        CONDITIONS AND COVENANTS: AND, it is further agreed
        that the following conditions and covenants are a part of this
        agreement, and that each and all of them are binding upon the
        parties hereto, and their respective heirs, executors,
        administrators, successors and assigns:

        a. This agreement and the obligations of the parties
           hereunder is continent [sic] upon the BUYER’s inspection of
           the manufactured home prior to closing and the BUYER
           shall not be required to close unless:

           i.     The manufactured home is empty of its personal
                  property contents;

           ii.    The manufactured home is broom clean;


           iii.   All personal property scattered on the lot rented by
                  the SELLER from the BUYER is removed;


(Footnote Continued Next Page)


                                           -3-
J-S27033-16



(12)3 of the Agreement, he clearly had the right to inspect the mobile home

and that he had testified he discovered the mobile home was uninhabitable

when he did so, although he admitted he could not recall the date of his

examination.4     Appellant further contended that despite the fact that no

evidence had been presented at trial regarding why the closing was delayed,

the trial court wrongly attributed such delay to what was characterized as

Appellant’s “unjustified” conduct.               Stating that as Appellee initiated the

lawsuit “it was his obligation to offer that evidence,” Appellant requested the

trial court enter judgment in his favor. See Post Trial Motions at ¶¶ 6, 10-
                       _______________________
(Footnote Continued)

           iv.   All monies owed by SELLER TO BUYER under the
                 terms of the rental agreement between them has
                 been paid or deducted from the purchase price to be
                 paid at closing;


           v.    The Seller has removed himself from the premises.

See Agreement for Sale of Manufactured Home, January 31, 2011, at ¶ 10.
3
    Paragraph twelve indicates:

        BUYER’S INSPECTION: BUYER reserved the right to make a
        pre-settlement inspection of the premises within twenty-four
        (24) hours of settlement; the real estate shall be substantially in
        the same condition as it was when first inspected by the BUYER
        prior to the execution of this Agreement and must be thoroughly
        cleaned by the SELLER or agents prior to the date of closing.

See Agreement for Sale of Manufactured Home, January 31, 2011, at ¶ 12.
4
  Appellant acknowledged at trial that no inspection took place within
twenty-four hours of the settlement date, which was to have been April 29,
2011. N.T., 11/6/15, at 12-14.



                                            -4-
J-S27033-16



12. The trial court denied Appellant’s Post Trial Motions on August 31, 2015,

and judgment was entered in favor of Appellee on November 9, 2015.5

       On September 28, 2015, Appellant filed his notice of appeal, and in an

order of September 30, 2015, the trial court directed Appellant to file a

concise statement of the matters complained of on appeal. Appellant filed

the same on October 21, 2015. In its “1925(a) Order” of October 26, 2015,

upon noting that Appellant’s concise statement of errors complained of on

appeal “simply reiterates the testimony from his perspective and suggests

we should have ruled in his favor,” the trial court indicated that it be relying

upon its Order of August 18, 2015.

       In his brief, Appellant presents the following question for our review:


             Was the Trial Court required to interpret and enforce the
       contract between the parties in accordance with the terms of the
       contract, as made by the parties?

Brief for Appellant at 2. Before considering the merits of this issue, we must

first consider whether Appellant has properly preserved it for our review.

       As this Court has noted, a timely-filed Pa.R.A.P. 1925(b) statement

does not automatically equate to issue preservation. Jiricko v. Geico Ins.
____________________________________________


5
  Even though Appellant’s notice of appeal was filed prior to the entry of
judgment, “it is clear that jurisdiction in appellate courts may be perfected
after an appeal notice has been filed upon the docketing of a final
judgment.” Johnston the Florist, Inc. v. TEDCO Const. Corp., 657 A.2d
511, 513 (Pa.Super. 1995) (citation omitted).




                                           -5-
J-S27033-16


Co., 947 A.2d 206, 210 (Pa.Super. 2008). “[T]he Pa.R.A.P.1925(b)

statement must be sufficiently ‘concise’ and ‘coherent’ such that the trial

court judge may be able to identify the issues to be raised on appeal. . . .”

Id. In this regard, Pa.R.A.P. 1925(b) provides in pertinent part:


      (4) Requirements; waiver.
     ....
     (ii) The Statement shall concisely identify each ruling or error
     that the appellant intends to challenge with sufficient detail to
     identify all pertinent issues for the judge. The judge shall not
     require the citation to authorities; however, appellant may
     choose to include pertinent authorities in the Statement.
     ....
     (iv) The Statement should not be redundant or provide
     lengthy explanations as to any error. Where non-redundant,
     non-frivolous issues are set forth in an appropriately concise
     manner, the number of errors raised will not alone be grounds
     for finding waiver.
     ....
     (vii) Issues not included in the Statement and/or not
     raised in accordance with the provisions of this paragraph
     (b)(4) are waived.

Pa.R.A.P. 1925(b) (emphasis added).

     In Commonwealth v. Lord, 719 A.2d 306, 309 (Pa.Super. 1998), our

Supreme Court held that when a trial court directs a defendant to file a

concise statement of matters complained of on appeal, “any issues not

raised in a 1925(b) statement will be waived.”       In Commonwealth v.

Dowling, 778 A.2d 683, 686–87 (Pa.Super.         2001), this Court extended

that holding to include vague 1925(b) statements and in doing so held that

“a concise statement which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent of no concise statement

                                    -6-
J-S27033-16


at all.” Id. Therefore, an appellant waives any issues he attempts to raise in

a Rule 1925(b) statement the vagary of which prevents the trial court from

sufficiently identifying and properly addressing them.       This remains true

even if the trial court correctly guesses the issues the appellant wished to

assert on appeal and writes an opinion pursuant to that supposition.

Commonwealth v. Heggins, 809 A.2d 908, 912 (Pa.Super. 2002).

       Herein, the trial court properly directed Appellant to provide a concise

statement of matters complained of on appeal in accordance with Rule

1925(b).     While Appellant filed said statement on October 21, 2015, the

statement was significantly deficient in that Appellant failed to state with any

specificity therein an alleged error of law committed by the trial court.

Instead, as the trial court noted in its 1925(a) Order, Appellant merely

reiterated his version of the facts which he argued dictated a favorable

result. Indicating that it had resolved credibility issues in favor of Appellee

and against Appellant, the trial court relied upon its reasoning set forth in its

August 18, 2015, Order.

       Since Appellant failed to raise any legal issues therein, his concise

statement does comply with Pa.R.A.P. 1925(b); therefore, Appellant has not

preserved any issues for this Court’s review.6

____________________________________________


6
  Even had Appellant properly raised the issue he presents herein before the
trial court, in the argument portion of his appellate brief, which is essentially
devoid of any citation to legal authority, he reiterates his version of the facts
(Footnote Continued Next Page)


                                           -7-
J-S27033-16


      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2016




                       _______________________
(Footnote Continued)

and challenges the trial court’s credibility determinations. It is well-settled
that in a nonjury trial, the trial court sits as fact finder where there is
conflicting evidence. Commonwealth v. Hart, 460 A.2d 745 (Pa. 1983).
The fact finder as the entity viewing the witnesses makes credibility
determinations and resolves conflicts with regard to their testimony and in
doing so is free to believe all, some, or none of the evidence presented.
Haan v. Wells, 103 A.3d 60, 72 (Pa.Super. 2014). Moreover, while the
factfinder may not render a verdict based upon conjecture, it possesses the
duty to assess damages, and an appellate court should give deference to its
decisions. Boehm v. Riversource Life Ins. Co., 117 A.3d 308, 328
(Pa.Super. 2015). We have thoroughly reviewed the trial testimony and
exhibits as well as the trial court’s consideration of the same and discern no
abuse of discretion.




                                            -8-